Citation Nr: 0011744	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygium, chorioretinal scar, right eye.

2.  Entitlement to an increased rating for left knee medial 
meniscectomy and repair of anterior cruciate ligament, to 
include degenerative arthritis, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for left clavicle 
fracture residuals, the minor extremity, currently rated as 
10 percent disabling.

4.  Entitlement to an increased rating for chronic lumbar 
syndrome, L4-5 diskectomy with residual extensive scar 
formation, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972 and from July 1973 to October 1990.

The claims currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a rating decision of October 
1995 from the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which, in 
pertinent part, denied increased ratings for the veteran's 
service-connected bilateral eye, left knee, and left clavicle 
disorders, and increased the disability evaluation assigned 
to the veteran's service-connected lumbar back disorder from 
zero percent to 20 percent.  Subsequently, following a 
November 1998 Board Remand, in a rating decision dated in 
October 1999, the RO increased the disability ratings 
assigned to the veteran's service-connected left knee and 
left clavicle disorders to 10 percent and, in addition, 
increased the disability evaluation assigned to his low back 
disorder to 40 percent.  The veteran currently resides within 
the jurisdiction of the Nashville, Tennessee RO.

The Board notes that the above-mentioned increased disability 
evaluations granted by the RO in October 1999 did not 
encompass a full grant of all of benefits possible for the 
veteran's disabilities, and as the veteran has not 
specifically withdrawn his claims, the issues concerning 
entitlement to increased ratings are still pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

It is unclear whether the veteran is raising the issue of 
entitlement to unemployability benefits.  It is requested 
that the RO contact the veteran to clarify this matter and, 
thereafter take any appropriate actions.

FINDINGS OF FACT

1.  The veteran has bilateral corrected vision of 20/20; and 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged, or diminished image are not 
currently manifested.  

2.  The veteran's service-connected left knee disability is 
results in functional impairment which is the equivalent of 
limitation of leg extension to 10 degrees.  

3.  Residuals of the veteran's service-connected left 
clavicle fracture disorder results in 80 degrees of flexion 
and abduction to 70 degrees.  

4.  The veteran's low back disability is productive of severe 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
pterygium, chorioretinal scar, right eye are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, 
Part 4, Diagnostic Codes 6011, 6034, 6079 (1999).

2.  The criteria for a 20 percent rating for left knee medial 
meniscectomy and repair of anterior cruciate ligament have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Part 4, 4.40, 4.45, Diagnostic Codes 5010, 5261 
(1999).

3.  The criteria for a 20 percent rating for residuals of a 
left clavicle fracture, the minor extremity, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5201 (1999).

4.  The criteria for a rating in excess of 40 percent for 
chronic lumbar syndrome, L4-5 diskectomy with residual 
extensive scar formation have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5292, 5293, 5295, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Once it has been determined that a claim is 
well grounded, VA has the statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  The Board is satisfied that the statutory duty to 
assist the veteran has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's complaints concerning his service-connected 
disabilities are described below.  His statements describing 
these symptoms are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence of record.  

Concerning the issues on appeal, with the exception of the 
veteran's claim regarding his service-connected bilateral eye 
disorder, an evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, governing VA regulations, set forth at 38 
C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).


Bilateral Eye Disorder

During his period of military service, the veteran was 
treated for problems associated with his eyes.  In May 1974 
he was treated for chemical conjunctivitis of the right eye.  
Pterygium was diagnosed in September 1975.  Neither 
conjunctivitis nor pterygium was diagnosed at the time of his 
March 1990 retirement examination.  Following a January 19991 
VA eye examination, in June 1991 the RO granted service 
connection for a bilateral eye disorder, characterized as 
pterygium both eyes, and "corneal retinal" scar of the 
right eye.  A zero percent evaluation was assigned under 
Diagnostic Codes 6034 and 6011 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  See 38 C.F.R. 
§ 4.84a.  The Board points out that, due to what appears to 
have been a typographical error, part of the veteran's 
described eye condition, specifically, "corneal retinal" 
should instead be, as found on the title page of this 
decision, "chorioretinal."  The zero percent evaluation 
assigned in June 1991 has remained in effect since that 
rating action.

The report of a VA visual examination dated in September 1995 
shows that bilateral nasal pterygium was diagnosed.  It was 
noted that this condition was not interfering with visual 
acuity.  It was also noted that no visual field deficits were 
shown on examination.  Bilateral corrected vision acuity was 
reported as 20/20. 

From 1992 to 1999 the veteran received treatment at VA, 
military, and private facilities for various disorders.

An ophthalmology examination for VA purposes was conducted in 
July 1999.  At that time the veteran reported that he had not 
noted any significant recent visual changes and that he was 
splashed in the left eye in 1974 by an unknown detergent.  He 
stated that he underwent excision of a pterygium in the right 
eye in the distant past.  

The examination showed that best corrected bilateral vision 
as being 20/20 with a moderate myopic correction.  Myopia and 
presbyopia were diagnosed.  Extraocular motility, gross 
visual fields, and pupillary examinations were all noted to 
be within normal limits.  Bilateral pterygia were shown.   
The pterygia did not impinge on the visual axis and were not 
inflamed.  A chorioretinal scar in the inferior periphery of 
the fundus of the right eye was noted by the examiner to be 
present.  The remainder of the posterior pole, vasculature, 
and periphery of the fundi was determined to be otherwise 
normal.  The physician further indicated that the veteran had 
bilateral pterygia, which were not inflamed and did not 
threaten the visual axis.  It was additionally noted that an 
old chorioretinal scar in the periphery of the retina of the 
right eye, which was consistent with an old chorioretinitis, 
was inactive.  

It was also opined that the presence of this scarring did not 
have a significant effect on the veteran's vision.  The 
physician stated that the presence of the scar tissue 
observed in the retinal of the right eye was in no way 
related to the reported mild chemical injury to the left eye 
approximately 25 years earlier.  The chemical injury did not 
result in any residual ocular damage.  It is noted that the 
veteran, in the course of the examination, made no mention of 
any pain associated with his eye disorder.  In addition, the 
examiner did not mention any problems associated with eye 
pain.  

The severity of an eye disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule.  See also 38 U.S.C.A. § 1155 (West 1991).  The 
veteran's service-connected bilateral eye disorder is 
currently rated as noncompensable, and is evaluated under 
Diagnostic Codes 6034 and 6011 of the Schedule.

Diagnostic Code 6034 governs evaluations for pterygium and 
instructs the evaluator to rate for loss of vision, if any.  
According to Diagnostic Code 6079, which governs vision loss, 
the evidence must show that the veteran has no better than 
corrected vision of 20/50 in one eye and of 20/40 in the 
other eye in order for a compensable evaluation of 10 percent 
to be assigned.  The best distance vision obtainable after 
best correction by glasses will be the basis of rating.  38 
C.F.R. § 4.75 (1999).  

Diagnostic Code 6011 of the Schedule provides that a 10 
percent evaluation is warranted for unilateral or bilateral 
localized scars, atrophy, or irregularities of the retina 
that are centrally located with irregular, duplicated, 
enlarged, or diminished image.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

To summarize, the July 1999 ophthalmology examination 
reflects that the veteran has bilateral corrected vision to 
20/20.  Therefore, a compensable rating for loss of vision 
pursuant to Diagnostic Code 6034 is not applicable.  See also 
Diagnostic Code 6079.

In addition, the evidence of record does not demonstrate that 
either bilateral or unilateral retina damage, with irregular, 
duplicated, enlarged, or diminished image is manifested.  To 
this, it is noted that the examiner reported in July 1999 
that the old chorioretinal scar in the periphery of the 
retina of the right eye, which was consistent with an old 
chorioretinitis, was inactive.  As such, an increased rating 
is not shown to be for application pursuant to Diagnostic 
Code 6011.  

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1999).


Left Knee Disorder

The service medical records show that the veteran underwent a 
left knee meniscectomy in 1984.  Following a January 1991 VA 
examination, in June 1991, the RO granted service connection 
for a left knee disorder characterized as medial meniscectomy 
for repair of anterior cruciate ligament.  A zero percent 
evaluation was assigned under Diagnostic Code 5259 of VA's 
Schedule, 38 C.F.R. Part 4.  See 38 C.F.R. § 4.71a.  See also 
38 C.F.R. § 4.31 (1999).  Subsequently, in October 1999, the 
RO increased the disability evaluation assigned to the 
veteran's service-connected left knee disability to 10 
percent.  The RO rated the disability pursuant to Diagnostic 
Code(s) 5010-5261 of the Schedule.  The 10 percent rating 
assigned in October 1999 has since remained in effect.  

Diagnostic Code 5010 of VA's Schedule provides for the 
evaluation of traumatic arthritis.  It further provides that 
it is to be rated as degenerative arthritis.

Diagnostic Code 5003 of VA's Schedule provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved in noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is slight, a rating 
of 10 percent is provided.  When the disability is moderate, 
a rating of 20 percent is provided.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides that removal of a semilunar 
cartilage, when symptomatic, is rated 10 percent.  This is 
the highest evaluation under this Diagnostic Code.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees; 
a 10 percent rating is warranted when flexion is limited to 
45 degrees; and a 20 percent rating is warranted when flexion 
is limited to 30 degrees. 

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable rating is 
warranted; when extension is limited to 10 degrees, a 10 
percent rating is warranted; and when extension is limited to 
15 degrees, a 20 percent rating is warranted. 

The veteran received treatment at VA, military and private 
facilities from 1992 to 1999 primarily for various disorders.

A VA examination was conducted in September 1995.  At that 
time the veteran gave a history of two prior arthroscopies on 
the left knee.  He described pain but no definite swelling of 
the knee.  Prolonged periods of weight bearing caused an 
increase in discomfort.  He had episodes of the knee giving 
away.

The examination showed that the veteran walked somewhat 
slowly with a trace limp.  The left knee had 0 to 140 degrees 
range of motion.  No redness, heat, swelling, or tenderness 
was noted.  The examiner was unable to adequately access the 
pivot shift sign due to guarding.  The diagnoses included 
chronic anterior cruciate ligament insufficiency of the left 
knee and history of old injury, postoperative arthroscopy 
times two.

A VA examination was conducted in September 1999.  At that 
time the veteran reported continuous left knee pain.  He 
rated the severity of the pain at 3-4 out of 10.  He added 
that knee pain is aggravated by driving and that he seeks 
pain relief with rest.  The veteran used a cane, and walked 
with a mild limp.  He also appeared to have a diminished push 
off.  He also noted that he could not stand for longer than 
30 minutes due to his knee and that he was unable to lift 
more than 10 pounds because of knee pain.  He last worked as 
a salesman in 1996.  He had to cease this activity because of 
persistent back pain.

The examination revealed that range of motion testing of the 
left knee showed motion of 10 to 105 degrees.  The examiner 
noted that 0 to 140 degrees was normal.  The examiner noted 
that the veteran had 10 degrees loss of motion on extension 
and a loss of flexion compared to normal.  No instability was 
noted on either valgus or varus stress testing.  Lachman's 
and McMurray's testing were both reported as negative.  X-
rays showed minimal osteoarthritis.  There was a bipartite 
patella with scar changes noted along the anterior aspect of 
the patella indicating degeneration probably due to long 
standing trauma.  

The diagnosis was degenerative arthritis of the knee.  It was 
also noted that the veteran had undergone multiple knee 
surgeries for apparent meniscal tears.  The examiner opined 
that this history, in conjunction with the x-ray findings, 
suggested that the meniscal injury had contributed to 
continuing degeneration of the knee.  The examiner stated 
that there was continuing loss of function secondary to the 
meniscal injury.

To summarize, the September 1999 VA examination showed that 
extension was to degrees, which satisfies the criteria for a 
10 percent rating under Diagnostic Code 5261.  Additionally, 
there was some limitation of flexion of the left knee.  
Furthermore, the veteran indicated that the left knee pain 
was constant and the examiner stated that there was 
continuing loss of function.  In view of these facts, it is 
the Board' judgment that the degree of functional impairment 
caused by the left knee disability results in the equivalent 
of extension of the knee limited to 15 degrees.  Accordingly, 
a 20 percent rating is warranted under Diagnostic Code 5261.  
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, supra.

However, this same evidence does not show that a rating in 
excess of 20 percent is warranted.  The examination showed 
that flexion was to 105 degrees.  Additionally, there was no 
clinical evidence of instability or subluxation.  The 
service-connected left knee disorder does not result in 
severe impairment under Diagnostic Code 5257. 

The Board points out that separate disability ratings may be 
assigned for knee disabilities.  See VA General Counsel 
Opinions (VAOPGCPREC) 23-97 (July 1997) and 9-98 (August 
1998).  In VAOPGCPREC 23-97 (July 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and 5257.  Also, VAOPGCPREC 9-98 (August 1998) indicates that 
when a knee disability is rated under Diagnostic Code 5257 it 
is not required that the claimant have compensable limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  

In the instant case, as previously indicated the VA 
examination in September 1999, showed no evidence of 
instability.  The veteran's left knee disability is currently 
rated under arthritis and limitation of motion.  Accordingly 
a separate rating under Diagnostic 5257 is not warranted. 

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (1999).


Left Clavicle Disorder

During his period of military service, the veteran was 
treated for left shoulder pain in March 1988.  There was a 
history of fracture 9 years earlier was noted.  An avulsion 
fracture of the left clavicle was confirmed on x-ray 
examination.  Following a January 1991 VA examination, in 
June 1991the RO granted service connection for a left 
clavicle disorder, characterized as fracture of the left 
clavicle.  A zero percent evaluation was assigned under 
Diagnostic Code 5203 of VA's Schedule, 38 C.F.R. Part 4.  See 
38 C.F.R. § 4.71a (1999).  See also 38 C.F.R. § 4.31 (1999).  
Subsequently, in October 1999, the RO increased the 
disability evaluation assigned to the veteran's service-
connected left clavicle disability to 10 percent.  The RO 
continued to rate the disability pursuant to Diagnostic Code 
5203.  The 10 percent rating assigned in October 1999 has 
since remained in effect.

The severity of a clavicle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule.  See also 38 U.S.C.A. § 1155 (West 1991). 

Diagnostic Code 5203 provides a 10 percent evaluation for 
impairment of the clavicle (major or minor extremity) with 
malunion or with nonunion without loose movement.  A 20 
percent evaluation is warranted for impairment of the 
clavicle (major or minor extremity) when there is nonunion 
with loose movement or with dislocation.  Impairment of the 
clavicle or scapula may also be rated on impairment of the 
function of the contiguous joint.  The 20 percent is the 
highest rating permitted under this Diagnostic Code

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, or frequent episodes of dislocation of the 
humerus at the scapulohumeral joint with guarding of all arm 
movements for the minor extremity.  Malunion of the humerus 
with marked or moderate deformity also warrants a 20 percent 
rating for the minor extremity.  When there is a fibrous 
union of the humerus, a rating of 40 percent is provided for 
the minor extremity.

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

The report of VA examination dated in September 1995 shows 
that the veteran complained of neck, shoulder, and arm region 
pain.  Examination of the left shoulder revealed flexion and 
abduction of 140 degrees, with 60 degrees of internal 
rotation and 90 degrees of external rotation.  Pain on motion 
was not noted, nor was tenderness to palpation over the 
clavicle.  The diagnosis was healed left clavicle fracture.  

An examination for VA purposes was conducted in July 1999.  
At that time, the veteran reported having left shoulder pain 
for 12 to 15 years.  The veteran recalled incurring an injury 
in the mid-1980's.  He also reported experiencing limited 
range of motion and that he could not use his left arm as 
well as his right.  He specifically noted trouble with pain 
associated with reaching movements behind him and with 
reaching far in front. The examiner pointed out that these 
complaints were consistent with motions of extension and 
external rotation and flexion of the shoulder.  

The examination showed good range of motion in the shoulder.  
It was noted that on passive motion testing the range of 
motion was close to normal with the only limitation being on 
abduction at about 90 or 95 degrees, which caused a little 
pain.  Active motion testing showed that the veteran limited 
his extension by about 30 or 40 and the same with flexion 
testing.  Internal and external motion was described as 
normal.  X-rays showed an old AC [acromioclavicular] 
separation which appeared to be healed.  The examiner noted 
that the veteran had been left with residual pain and some 
limitation of motion of the shoulder which by history was 
becoming worse.  The examiner opined that the permanent 
impairment of the shoulder was about 15% of the arm, which 
was secondary to loss of motion and pain with motion, as well 
as due to x-ray findings of ectopic calcification and 
degeneration from the previous fracture.  

A VA orthopedic examination report dated in September 1999 is 
also of record.  This report shows that the veteran 
complained of continuous clavicle pain, which he described as 
being 6 out of 10.  He reported that standing was limited to 
30 minutes as a result of his scapula and clavicle region.  
He also reported not being able to sit for more than 10 
minutes due to his clavicle condition.  The veteran also 
noted that his ability to lift was also affected by his 
clavicle disorder.  

The examination of the left shoulder showed that forward 
flexion was to 80 degrees, with 180 being normal.  Abduction 
was reported as to 70 degrees with 180 degrees being normal, 
and external rotation was to 45 degrees with 90 degrees 
reported as being normal.  In addition, internal rotation was 
noted to be to 70 degrees with 90 degrees described as 
normal.  The diagnosis was old clavicle fracture.  The 
examiner opined that the old clavicle fracture contributed to 
loss of motion of the upper extremity based on his functional 
loss of motion.  X-rays taken of the veteran's left shoulder 
in conjunction with the examination showed no acute process.

To summarize, the recent VA examination showed that forward 
flexion was to 80 degrees and abduction was to 70 degrees.  
This is slightly less than shoulder level which is 90 
degrees.  Thus, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5201.

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  The current evidence does 
not show fibrous union of the humerus.  Also, the Board is 
satisfied, based on the available evidence, that the degree 
of functional loss due to pain as contemplated in 38 C.F.R. 
§§ 4.40, 4.45 (1999) and DeLuca, supra, is included in the 
current rating percentage.  Additionally, the evidence is not 
in equipoise as to warrant consideration of the benefit of 
the doubt rule.  38 C.F.R. § 4.3 (1999).


Low Back Disorder

During his period of military service, the veteran was 
treated for low back.  Following a January 1991 VA 
examination, in June 1991 the RO granted service connection 
for a low back disability, characterized as lumbar strain.  A 
zero percent evaluation was assigned under Diagnostic Code 
5295 of VA's Schedule, 38 C.F.R. Part 4.  See 38 C.F.R. 
§ 4.71a (1999).  See also 38 C.F.R. § 4.31 (1999).  
Subsequently, in October 1995, the RO increased the 
disability evaluation assigned to the veteran's service-
connected low back disability to 20 percent; the disorder was 
recharacterized as chronic lumbar syndrome, L4-5 diskectomy 
with residual extensive scar formation.  In addition, in the 
October 1995 rating action, the veteran's back disability is 
shown to have been rated under Diagnostic Code(s) 5293-5292.  
As shown as part of a May 1996 rating decision, the RO 
severed service connection for the veteran's L4-5 diskectomy 
with residual extensive scar formation; service connection, 
at a noncompensable evaluation, remained for lumbar strain.  
By rating action of October 1997, the zero percent rating 
assigned to the veteran's service-connected lumbar strain was 
increased to 20 percent; the disorder was recharacterized as 
lumbar strain with L4-5 diskectomy and scar formation.  
Finally, the RO, in October 1999, increased the disability 
evaluation assigned to the veteran's lumbar strain with L4-5 
diskectomy and scar formation to 40 percent, and, in so 
doing, continued to rate the disability under Diagnostic 
Code(s) 5295-5292.  The 40 percent rating assigned in October 
1999 has since remained in effect.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule.  See also 38 U.S.C.A. § 1155 (West 1991).  The 
veteran's service-connected low back disorder is currently 
rated as 40 percent disabling and is evaluated under 
Diagnostic Code(s) 5295-5292 of the Schedule.

Diagnostic Code 5295 provides that a 40 percent evaluation is 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in a standing 
position.  A 40 percent evaluation is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The next higher 
evaluation, 60 percent, is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  60 percent is the maximum 
rating assignable under this code.  38 C.F.R. Part 4, 
Diagnostic Code 5293.

Diagnostic Code 5292 provides that a 40 percent evaluation 
will be assigned for findings reflective of severe limitation 
of motion of the lumbar spine.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle.  The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.  

Review of private medical records dated from 1992 and 1999 
show that the veteran was treated on numerous occasions for 
low-back related complaints.  It is also noted that 
laminectomy at L4-5 was performed in April 1994.  Other 
records show that he was treated with paravertebral nerve 
blocks and lumbar epidural steroid injections in October 
1995.  In addition, a November 1995 treatment record shows a 
diagnosis of lumbar disc disease, low back pain; no evidence 
of nerve root compression was reported.

A VA examination was conducted in September 1995. shows that 
the veteran was evaluated for lumbar strain.  He gave a 
history of one prior back surgery, in April 1994.  Further 
work-up was noted to entail myelogram and post myelogram CT 
which were reported to show extensive scar tissue formation 
at L4-5.  Bulging disc and herniation were also mentioned at 
L5-S1.  The veteran complained of continuing problems with 
chronic low back pain which was aggravated by bending, 
lifting, and carrying.  He added that pain radiated into both 
legs, worse on the left.  He also complained of recent bowel 
incontinence.  

The examination of the low back revealed that the veteran was 
able to stand erect.  A well-healed surgical scar in the mid-
line area of the lower back region.  No spasm was noted, but 
tenderness to palpation over the lower back was indicated.  
Range of motion of the lumbar spine was reported as 50 
degrees of flexion and 15 degrees of extension.  The 
diagnosis was chronic lumbar syndrome, postoperative L4-5 
diskectomy with residual extensive scar tissue formation, and 
L4-5 and S1 disc bulging/herniation.  

Review of additional private medical records dated in 1996 
show that the veteran was treated in May.  MRI [magnetic 
imaging resonance] testing was noted to show no evidence of 
recurrent disc herniation, significant nerve root 
compression, or spinal stenosis.  Postoperative changes with 
epidural fibrosis were shown at L4-5 on the left. 

A VA examination was conducted in November 1996.  At that 
time the veteran complained of chronic low back pain, which 
was exacerbated by bending, lifting, carrying, as well as 
with prolonged sitting, standing, or walking.  Radiating pain 
was also noted by the veteran to exist, as was partial left 
foot numbness.  He reported problems with bowel control.  He 
was employed as a clothing sales person.  He stated that he 
had difficulty with activities, such as bending, lifting and 
prolonged standing.

The examination showed he stood erect.  There was a well-
healed surgical scar in the mid-line of the lower back.  No 
spasm was noted, but generalized tenderness to palpation over 
the lower back region was reported.  Forward flexion was to 
35 degrees and there was 25 degrees of extension.  Reflexes 
were intact in the lower extremities.  There was subjective 
generalized decreased sensation to pin prick of the left foot 
when compared to the right foot, particularly over the L5 
dermatone distribution.  The diagnosis was chronic lumbar 
syndrome with exacerbation by injury, status post-lumbar 
diskectomy at L5-S1 for HNP [herniated nucleus pulposus].  
The examiner, by addendum, noted that the veteran had 
incurred a work-related injury in 1993 and that he had 
surgery several months later.  The physician added that a 
review of the record showed that the veteran had a history of 
recurrent low back problems over the years with a prior 
description of degenerative changes, and that his condition 
was significantly worsened secondary to his work-related 
injury.  

Nerve conduction studies and an electromyogram were conducted 
at a private facility apparently in July 1999.  Nerve 
conduction testing showed normal distal latencies, 
amplitudes, and conduction velocities of the right peroneal 
and both posterior tibial nerves.  The left peroneal nerve 
was noted to show decreased amplitudes consistent with signs 
of mild peroneal neuropathy.  

The results of electromyogram testing showed normal 
insertional and spontaneous activity, and the presence of 
good active motor unit potential recruitment rates.  The 
diagnosis was abnormal EMG [electromyograph] with EMG 
evidence of a mild left peroneal neuropathy.  

The veteran was seen on several occasions by a pain 
consultant for failed back surgery syndrome and left leg pain 
from February to May 1999.  In March. 

A VA orthopedic examination report dated in September 1999 is 
also of record.  Review of the report shows that the veteran 
complained of severe and constant low back and left leg pain.  
He stated that the pain was continuous and range from 3-8 out 
of 10 in its degree of severity.  He stated that standing was 
limited to less than 10 minutes because of his back.  He was 
able to sit for less than 10 minutes and drive less than 60 
minute because of his disabilities.  He reported that this 
pain affected his daily living activities.  He used a cane, 
and walked with a mild limp.  He added that he had to stop 
employment in 1996 due to his back pain.  

An examination of the low back showed that forward flexion 
was to 45 degrees, with 95 being normal.  Extension was noted 
to be to 32 degrees, with 35 degrees being normal.  Lateral 
bending was described to 15 degrees to the left and 18 
degrees to the right, with 40 degrees reported as being 
normal on each side.  Left rotation was to 45 degrees, out of 
a normal of 55 degrees.  No obvious paraspinous muscle spasm 
or muscle atrophy was noted to be present by the examiner.  

The veteran was noted to complain of pain at the greatest 
extremes of motion testing.  Deep tendon reflexes were noted 
to be 1+ to the knees and ankles, with extensor hallucis 
longus motor strength reported as 5/5 bilaterally.  Straight 
leg raising testing was negative bilaterally; however, some 
discomfort was elicited in the thigh region, which, opined 
the examiner, did not suggest nerve root impairment or 
involvement.  

X-rays were described as showing the lumbar spine to be 
slightly sclerotic, with alignment within normal limits.  
Vertebral body heights were noted to be unremarkable.  
Schmorl's nodes were noted at the end plates of T12, L1, L2, 
and L3.  Apparent narrowing of the disc space secondary to 
scoliotic posture was documented.  Also, disc herniation 
could not be excluded at the L4-5 level.  The diagnosis was 
degenerative arthritis of the lumbar spine with evidence of 
Schmorl's nodes which certainly can contribute to the 
veteran's sense of pain.  

The physician added that the veteran's lumbar spine and leg 
pain suggested continuing presence of degenerative arthritis 
of the spine, but that no evidence of acute nerve impingement 
caused by herniated discs was evident.  The examiner 
additionally indicated that the veteran may have had painful 
degenerative discs and the presence of the small node could 
also intensify his perception of back pain.  

To summarize, during the recent VA examination the veteran 
did complain of continuous low back pain radiating into the 
left lower extremity.  The private electrodiagnostic studies 
showed peroneal neuropathy.  However, it was described as 
mild.  Additionally, the examiner indicated that there was no 
evidence of acute nerve impingement.  Furthermore, there was 
no muscle spasm and the ankle jerk was 1+.  There was no 
evidence of muscle weakness involving the lower extremities 
or ankylosis of the spine. 

After reviewing the evidence, it is the Board's judgment that 
the degree of disability resulting from the low back disorder 
does not satisfy the criteria for pronounced impairment under 
Diagnostic Code 5293.  Furthermore, the Board is satisfied 
that the degree of functional loss due to pain as 
contemplated in 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca, 
supra, is included in the current rating percentage for 
severe impairment.  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1999).

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.  


ORDER

Entitlement to a compensable evaluation for bilateral 
pterygium, chorioretinal scar, right eye is denied.  

Entitlement to an increased rating to 20 percent for left 
knee medial meniscectomy and repair of anterior cruciate 
ligament, to include degenerative arthritis, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to an increased rating to 20 percent for 
residuals of a left clavicle fracture is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to an increased rating for chronic lumbar 
syndrome, L4-5 diskectomy with residual extensive scar 
formation, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

